Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12-13 and 21-27 have been cancelled; claims 1-9 and 16-20 are withdrawn as non-elected claims; Claims 10 has been amended; claims 10-11, 14-15, and 28-30 remain for examination, wherein claim 10 is an independent claim.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is added as following:

Claim Objections
Claims 28-30 are objected to because of the following informalities:  since these claims are not “new claims”, the claim indicators for these claims are wrong. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-11, 14-15, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, regarding the independent claim 10, the limitation of “a g-factor of about 4.2 in an electron spin resonance (ESR) spectrum” on lines 6-7 of claim 10 is recognized as new matter since this limitation has no literal support in the instant specification and original claims. Since claims 11, 14-15, and 28-30 depend on claim 10, they are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14-15, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “a g-factor of about 4.2 in an electron spin resonance (ESR) spectrum” on lines 6-7 of claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment/clarification is necessary.
Claims 10-11, 14-15, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “capable of transmutation of elements and production of energy” on line 4 of claim 10 is not a positive limitation since “capable” does not show positive and definitely disclosure (proper data evidence is also necessary to show the supporting for this limitation). Proper amendment/clarification is necessary.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “concentrated mineral acid” in claim 30 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Actually, “concentrated” is different to “pure”, and the level of the concentration may important to the reaction process. Proper amended/clarification  is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Mnikowski et al (NPL: Metalloporphyrin (cd, Hg) radicals, Electron paramagnetic resonance of radicals and metal complexes,  Sep. 1996, page.77, thereafter NPL-1).
NPL-1 is applied to the instant claims 10-11 and 29-30 for the same reason as stated in the previous office action dated 3/14/2022.
Regarding the newly added features in the instant claim 10, 
NPL-1 teaches a mercury complexes and its radicals and its EPR spectra were measured in room temperature for porphyrins in powder state (disclosure of NPL-1). The disclosed features depend on the mercury complexes itself, which is inherently exist in the mercury complexes of NPL-1. MPEP 2112 III&IV.

Claims 10-11 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hirao Kunio et al (JP 55062354 A, with English abstract, thereafter JP’354) evidenced by Chlorid (US 0740855, thereafter US’855).
Hirao Kunio et al (JP’354) evidenced by Chlorid (US’855) is applied to the instant claims 10-11 and 29-30 for the same reason as stated in the previous office action dated 3/14/2022.
Regarding the newly added features in the instant claim 10, since JP’354 evidenced by US’855 teaches the same mercury compound in same powder form manufactured by the same manufacturing process, the claimed features would be inherently exist in the mercury based compound of JP’354 evidenced by US’855. MPEP 2112 III&IV.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of Dodd et al (US 2012/0160944 A1, thereafter PG’944).
NPL-1 in view of Dodd et al (PG’944) is applied to the instant claim 14 for the same reason as stated in the previous office action dated 3/14/2022.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP’354 evidenced by US’855 in view of PG’944.
JP’354 evidenced by US’855 in view of PG’944 is applied to the instant claim 14 for the same reason as stated in the previous office action dated 3/14/2022.

Claims 15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of Ball et al (US 5,601,795 B1, thereafter US’795).
NPL-1 in view of Ball et al (US’795) is applied to the instant claims 15 and 28 for the same reason as stated in the previous office action dated 3/14/2022.

Claims 15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’354 evidenced by US’855 in view of US’795.
JP’354 evidenced by US’855 in view of US’795 is applied to the instant claims 15 and 28 for the same reason as stated in the previous office action dated 3/14/2022.
Notes: US 5,034,054 is recoded as a reference only.
Response to Arguments
Applicant’s arguments to the art rejection to claims 10-11, 14-15, and 28-30 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has been stated above.
The Applicant’s arguments are summarized as following:
1, Regarding the rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, “concentrated acid” is described in Wikipedia. It is not “indefinite”.
2, g-factor is calculated from the disclosed Fig.3b. This feature is not disclosed by the recorded prior arts.
3, the recorded prior art(s), more specifically, Kunio et al (JP’354) does not indicates the “reaction product of mercury with mineral acid…” as claimed in the instant claim10 and their product is a diamagnetic compound.
4, the additional prior art Dodd et al (PG’944) fails to cure the deficiencies of NPL-1 and Kunio et al (JP’354) evidenced by Chlorid (US’855).
5, the additional prior art Ball et al (US’795) fails to cure the deficiencies of NPL-1 and Kunio et al (JP’354) evidenced by Chlorid (US’855).
In response,
Regarding the argument 1, “concentrated mineral acid” has much broad definition. There is no any evidence to show “more stable in storage” is a only definition for a “concentrated mineral acid”. For example: it is found on-line: “Concentrated sulfuric acid (95-97%) is very reactive and dissolves most metals. Therefore, it is used in a variety of ways in refining precious metals.” (https://www.sciencecompany.com/Sulfuric-Acid-Concentrated-16oz-P6506.aspx). Furthermore, “Mineral acid” is not limited for sulfuric acid only. Therefore, the rejection is still proper.
Regarding the argument 2, it is noted that the described g-factor calculation is not disclosed in the original application. The Applicant should provide proper “132 declaration” and backup reference(s) for supporting the conclusion: the g-factor can be calculated from the disclosed Fig.3b as argued.
Regarding the argument 3, as pointed out in the rejection for the instant claims under 35 U.S.C. 102(a)(1) as being anticipated by the Hirao Kunio et al (JP’354) evidenced by Chlorid (US’855), Kunio et al (JP’354) teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in precipitated form (abstract of JP’354). The mercurous chloride (Hg2Cl2) in precipitated form disclosed by JP’354 is a “reaction product of mercury with mineral acid”. The claimed paramagnetic property and excited state would be inherently exist in the mercury based compound of JP’354 evidenced by US’855. MPEP 2112 III&IV. The Applicant should provide evidence to show the product of JP’354 is different to the claimed “reaction product of mercury with mineral acid” as claimed.
Regarding the arguments 4 and 5, the Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Dodd et al (PG’944) is further applied to the instant claim 14 and Ball et al (US’795) is further cited for claims 15 and 28. The motivation for combining the prior arts can refer to the rejection above and previous office action dated 3/14/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734